Title: To Thomas Jefferson from Craven Peyton, 5 July 1804
From: Peyton, Craven
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Stump Island July 5th. 1804
               
               I returned on the 22d of June, the difficulties which I had to encounter was very great by persueing the Mode you namd. I accomplished every thing. all the Deeds was on Monday last committed to record together with Isham Hendersons confirmed since he has come of age & recorded, inclosed is James L. Hendesons certificate sworn to, which testimony leaves nothing in the doubtfull, agreeable to my Idea. if the business has been accomplished fully up to your expectations, I shall feal the highest sensations of pleasure & considar my self rewarded in the highest degree, you will please let me no if it is necessary to take any dipositions, Majr. Randolph namd. to me a probability of Mr Robert Peyton receaveing a commission in the Army, if it woud not be two great an intrusion, I shoud. be much pleased to hear if there is still a probability,
               with Real esteem yr. mst. Obt
               
                  
                     C Peyton
                  
               
            